        Case 1:19-cr-00373-PGG Document 146 Filed 01/15/20 Page 1 of 36



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

              -against-                                            MEMORANDUM
                                                                  OPINION & ORDER
 MICHAEL AVENATTI,
                                                                  (S1) 19 Cr. 373 (PGG)
                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               Indictment (S1) 19 Cr. 373 charges Michael Avenatti with transmitting interstate

communications with intent to extort, in violation of 18 U.S.C. § 875(d) (Count One); Hobbs Act

extortion, in violation of 18 U.S.C. § 1951 (Count Two); and honest services wire fraud, in

violation of 18 U.S.C. §§ 1343 and 1346 (Count Three). The Government charges that Avenatti

– who is licensed to practice law in California – transmitted in interstate commerce threats “to

cause financial harm to Nike and its reputation if Nike did not agree to make multimillion dollar

payments to Avenatti”; “used threats of economic and reputational harm in an attempt to obtain

multimillion dollar payments from Nike”; and used interstate communications to “engage[] in a

scheme to obtain payments for himself from Nike based on confidential information provided to

AVENATTI by Client-1 for the purpose of furthering AVENATTI’s representation of Client-1,

without Client-1’s knowledge or approval,” thereby depriving Client-1 of the “duty of honest

services” he was owed. ((S1) Indictment (Dkt. No. 72) ¶¶ 20, 22, 24) (emphasis in original).

               Avenatti has moved to dismiss all three counts of the (S1) Indictment on the

grounds that “that he was targeted for prosecution in this case for unconstitutionally vindictive

and selective reasons.” In the alternative, Avenatti seeks discovery and an evidentiary hearing
        Case 1:19-cr-00373-PGG Document 146 Filed 01/15/20 Page 2 of 36



concerning these defenses. (Def. Br. (Dkt. No. 29) at 7, 48-49; see also Def. Mot. (Dkt. No.

28)) 1 For the reasons stated below, Avenatti’s motion to dismiss will be denied.

                                        BACKGROUND

I.     THE (S1) INDICTMENT’S FACTUAL ALLEGATIONS AND CHARGES

               The (S1) Indictment alleges that Client-1 – since identified as Gary Franklin – is

the director and head coach of an amateur youth basketball program (the “Basketball Program”)

based in California. “For a number of years, the Basketball Program . . . had a sponsorship

program with Nike[,] pursuant to which Nike paid the program approximately $72,000

annually.” ((S1) Indictment (Dkt. No. 72) ¶ 5) In March 2019, Franklin sought legal assistance

from Avenatti “after [Nike informed] the Basketball Program . . . that its annual contractual

sponsorship would not be renewed.” (Id. ¶ 8)

               Avenatti and Franklin met on March 5, 2019. “During that meeting and in

subsequent meetings and communications, [Franklin] informed AVENATTI . . . that [he] wanted

Nike to reinstate its $72,000 annual contractual sponsorship of the Basketball Program.”

“During the [March 5, 2019] meeting, [Franklin] [also] provided AVENATTI with information

regarding what [Franklin] believed to be misconduct by certain employees of Nike involving the

alleged funneling of illicit payments from Nike to the families of certain highly ranked high

school basketball prospects.” (Id. ¶ 9) (emphasis in original).

               At the March 5, 2019 meeting, Avenatti told Franklin “that [he] believed that he

would be able to obtain a $1 million settlement for [Franklin] from Nike. . . .” However,

       at no time during the March 5, 2019 meeting or otherwise did AVENATTI inform
       [Franklin] that AVENATTI also would and did seek or demand payments from Nike for
       himself in exchange for resolving any potential claims made by [Franklin] and not


1
 Citations to page numbers of docketed materials correspond to the pagination generated by this
District’s Electronic Case Filing (“ECF”) system.
                                                 2
        Case 1:19-cr-00373-PGG Document 146 Filed 01/15/20 Page 3 of 36



       causing financial and reputational harm to Nike, or that AVENATTI would and did seek
       to make any agreement with Nike contingent upon Nike making payments to
       AVENATTI himself. Furthermore, at no time did AVENATTI inform [Franklin] that
       AVENATTI intended to threaten to publicize the confidential information that [Franklin]
       had provided to AVENATTI, nor did AVENATTI obtain [Franklin’s] permission to
       publicize any such information.

(Id. ¶ 10) (emphasis in original).

               The Indictment goes on to allege that during a March 19, 2019 meeting with

Nike’s lawyers, Avenatti told Nike that

       he represented Franklin, “a youth basketball coach, whose team had previously had a
       contractual relationship with Nike, but whose contract Nike had recently decided not to
       renew”;

       Franklin “had evidence that one or more Nike employees had authorized and funded
       payments to the families of top high school basketball players and attempted to conceal
       those payments”;

       Avenatti “intended to hold a press conference the following day to publicize the asserted
       misconduct at Nike, which would negatively affect Nike’s market value”; and

       Avenatti “would refrain from holding that press conference and damaging Nike if Nike
       agreed to two demands: (1) Nike must pay $1.5 million to [Franklin] as a settlement for
       any claims [Franklin] might have regarding Nike’s decision not to renew its contract with
       the Basketball Program; and (2) Nike must hire AVENATTI and Attorney-1 to conduct
       an internal investigation of Nike, with a provision that if Nike hired another firm to
       conduct such an internal investigation, Nike would still be required to pay AVENATTI
       and Attorney-1 at least twice the fees of any other firm hired.”

(Id. ¶ 11) (emphasis in original).

               In a March 20, 2019 telephone call with Nike’s counsel, Avenatti reiterated that

he expected to “get a million five for [Franklin]” and to be “hired to handle the internal

investigation,” for which he demanded a “multimillion dollar retainer” in exchange for not

holding a press conference. (Id. ¶ 13(a)-(b)) According to Avenatti, “3 or 5 or 7 million dollars”

would not be sufficient for his retainer. Unless Nike agreed to a larger retainer, Avenatti would

hold a press conference that would “take ten billion dollars off [Nike’s] market cap” (Id. ¶ 13(c))



                                                 3
         Case 1:19-cr-00373-PGG Document 146 Filed 01/15/20 Page 4 of 36



Avenatti also stated that “he expected to be paid more than $9 million” by Nike. (Id. ¶ 13(d)) At

the end of the call, Avenatti agreed to meet with Nike’s lawyers the next day. (Id. ¶ 13(e))

                On March 21, 2019, Avenatti met with Nike’s lawyers in Manhattan. (Id. ¶ 14)

At that meeting, Avenatti demanded “a $12 million retainer to be paid immediately and to be

‘deemed earned when paid,’ with a minimum guarantee of $15 million in billings and a

maximum of $25 million, ‘unless the scope changes.’” (Id. ¶ 14(a)) Nike’s counsel asked

Avenatti whether Nike could simply pay Franklin, “rather than retaining AVENATTI.

AVENATTI responded that he did not think it made sense for Nike to pay [Franklin] an

‘exorbitant sum of money . . . in light of his role in this.’” (Id. ¶ 14(b)) (emphasis in original)

Avenatti agreed to meet with Nike’s counsel “on March 25, 2019, to hear whether Nike was

willing to make the demanded payments. AVENATTI stated that Nike would have to agree to

his demands at that meeting or he would hold his threatened press conference.” (Id. ¶ 14(f))

(emphasis in original).

                According to the (S1) Indictment, Avenatti did not “inform [Franklin] that Nike

had offered to resolve [Franklin’s] claims without paying AVENATTI. Nor did AVENATTI

inform [Franklin] that AVENATTI had continued to threaten to publicize confidential

information provided to AVENATTI by [Franklin], or that AVENATTI had continued to use

that information to demand a multimillion dollar payment for himself.” (Id. ¶ 14(g)) (emphasis

in original).

                About two hours after the March 21, 2019 meeting, and without consulting

Franklin, Avenatti posted the following message on Twitter:




                                                  4
        Case 1:19-cr-00373-PGG Document 146 Filed 01/15/20 Page 5 of 36




(Id. ¶ 15; see also @MichaelAvenatti, Twitter (Mar. 21, 2019, 3:52 p.m.),

https://twitter.com/MichaelAvenatti/status/1108818722767163392) The article linked in the

March 21, 2019 tweet refers to a prosecution brought by the Government against employees of

Adidas – a competitor of Nike. (Id. ¶ 16)

              On March 25, 2019, after Avenatti learned that law enforcement officers had

approached Franklin, Avenatti posted the following message to Twitter:




                                               5
        Case 1:19-cr-00373-PGG Document 146 Filed 01/15/20 Page 6 of 36



(Id. ¶ 18; see also @MichaelAvenatti, Twitter (Mar. 25, 2019, 12:16 p.m.),

https://twitter.com/MichaelAvenatti/status/1110213957170749440)

               Later that day, Avenatti was arrested as he approached Nike’s counsel’s office

complex in Manhattan for the scheduled March 25, 2019 meeting. (Id. ¶ 17)

               The (S1) Indictment charges Avenatti with: (1) transmitting interstate

communications with intent to extort, in violation of 18 U.S.C. § 875(d), in that “AVENATTI,

during an interstate telephone call, threatened to cause financial harm to Nike and its reputation

if Nike did not agree to make multimillion dollar payments to AVENATTI”; (2) attempted

extortion, in violation of 18 U.S.C. § 1951, in that “AVENATTI used threats of economic and

reputational harm in an attempt to obtain multimillion dollar payments from Nike, a

multinational public corporation”; and (3) honest services wire fraud, in violation of 18 U.S.C.

§§ 1343 and 1346, in that he “engaged in a scheme to obtain payments for himself from Nike

based on confidential information provided to AVENATTI by [Franklin] . . . without

[Franklin’s] knowledge or approval, and used and caused the use of interstate communications to

effect the scheme.” (Id. ¶¶ 20, 22, 24) (emphasis in original).

II.    DEFENDANT’S MOTION TO DISMISS ON GROUNDS
       OF VINDICTIVE AND SELECTIVE PROSECUTION

               Avenatti contends that the charges against him must be dismissed because “he

was targeted for prosecution in this case for unconstitutionally vindictive and selective reasons.”

(Def. Br. (Dkt. No. 29) at 7) In support of his motion, Avenatti makes the following arguments:

       1. The initial charges against Avenatti were premised on an inadequate investigation
          “that lasted less than four business days” and that was conducted at “breakneck
          speed.” (Id. at 7, 11; see also id. at 9 (the U.S. Attorney’s Office “arrested Mr.
          Avenatti before conducting a real investigation of Coach Franklin’s claim”); id. at 32




                                                 6
        Case 1:19-cr-00373-PGG Document 146 Filed 01/15/20 Page 7 of 36



            (the U.S. Attorney’s Office “never bothered to seriously investigate the facts before
            charging Mr. Avenatti”)).

       2. At a press conference conducted on the day of Avenatti’s arrest – and in a press
          release issued that day – U.S. Attorney Geoffrey Berman stated that (a) “when
          lawyers use their law licenses as weapons, as a guise to extort payments for
          themselves, they are no longer acting as attorneys. They are acting as criminals, and
          they will [be] held responsible for their conduct.”; and (b) at that same press
          conference, the U.S. Attorney stated that “Avenatti’s conduct had nothing to do with
          zealous advocacy for a client or any other kind of legitimate legal work.” (Id. at 7-8
          (quoting Srebnick Decl., Ex. A (Dkt. No. 30-1) (Press Release) at 2; March 25, 2019
          USAO-SDNY Press Conference Video at 00:31-00:39;) 2 Avenatti asserts that these
          comments reflect Berman’s personal animus and malice towards him, and violate
          Local Criminal Rule 23.1(d)(7), which bars lawyers and “government agents” from
          offering “[a]ny opinion as to the accused’s guilt or innocence or as to the merits of the
          case or the evidence in the case.” (Id. at 8 n.3 (citing L.R. Crim. P. 23.1(d)(7)).

       3. Mark Geragos – the “Attorney-1” referenced in the (S1) Indictment, and the
          unindicted co-conspirator in the original indictment – was not prosecuted, even
          though he initiated contact with Nike’s counsel, and attended meetings at which
          Avenatti presented his demands to Nike. “Mr. Geragos and Mr. Avenatti advocated
          in unison and shared the same strategy,” and yet only Avenatti was charged. (Id. at 9-
          11, 24-25, 30-32)

       4.    No “John Doe” attorney who committed comparable conduct would have been
            prosecuted by the U.S. Attorney’s Office. (Id. at 47)

       5. Franklin’s contemporaneous text messages and emails show that “Avenatti’s demand
          to spearhead an investigation of Nike was consistent with, and in furtherance of, the
          expressly-stated and legitimate litigation objectives that Coach Franklin sought to
          pursue long before he first contacted Mr. Avenatti.” (Id. at 10 (emphasis in original);
          see also id. at 29 n.14).

       6. The personal animosity between President Trump and Avenatti arising from
          Avenatti’s prior representation of porn star Stephanie Clifford, a/k/a Stormy Daniels
          demonstrates that this is a vindictive prosecution. According to Avenatti, President
          Trump’s personal lawyer Michael Cohen orchestrated a $130,000 payment to Daniels


2
  Avenatti also cites the following statements from FBI Assistant Director Sweeney at the press
conference and in a press release: “‘As alleged, Michael Avenatti approached Nike last week
with a list of financial demands in exchange for covering up allegations of misconduct on behalf
of the company. . . .This is nothing more than a straightforward case of extortion. In the event
anyone needs to be reminded, this type of behavior is illegal and it will not be tolerated –
especially when committed by a lawyer who is supposed to use his license to practice law, not to
willfully violate it.’” (Id. at 7-8 (quoting Srebnick Decl., Ex. A (Dkt. No. 30-1) (Press Release)
at 2-3; see also March 25, 2019 USAO-SDNY Press Conference Video at 09:09-09:23).
                                                 7
Case 1:19-cr-00373-PGG Document 146 Filed 01/15/20 Page 8 of 36



   in order to secure her silence concerning her alleged affair with President Trump.
   Cohen came under investigation by the Southern District U.S. Attorney’s Office for
   “alleged campaign finance violations,” and U.S. Attorney Berman recused himself
   from that investigation. “President Trump hired Rudy Giuliani, USA Berman’s
   former law partner, as his personal counsel in connection with the Cohen
   investigation.” (Id. at 33-34)

   Southern District prosecutors pursuing the Cohen investigation scheduled an
   interview with Avenatti’s then client Daniels, but prosecutors cancelled the meeting
   the night before, “accusing Mr. Avenatti in an e-mail of leaking to the press the fact
   and location of the meeting.” (Id. at 34)

   Avenatti asserts that “[w]hile the FBI was conducting its criminal investigation into
   the illegal payment to Daniels, Mr. Avenatti was President Trump’s chief antagonist
   in the civil arena and in the court of public opinion. Mr. Avenatti represented Daniels
   in connection with two lawsuits against Trump. . . . Mr. Avenatti was interviewed on
   television hundreds of times about President Trump’s behavior and became, in many
   ways, the foil for President Trump. . . . President Trump did not take kindly to Mr.
   Avenatti’s advocacy for his client. . . .” (Id. at 34-35)

   In a September 26, 2018 tweet, President Trump said the following about Avenatti:

       Avenatti is a third[-]rate lawyer who is good at making false accusations,
       like he did on me and like he is now doing on Judge Brett Kavanaugh. He
       is just looking for attention and doesn’t want people to look at his past
       record and relationships – a total low-life!

   (Id. at 36)

   On October 16, 2018, after Daniel’s defamation case against Trump was dismissed,
   President Trump issued a tweet celebrating the victory, and saying, “now I can go
   after Horseface and her 3rd rate lawyer. . . .”

   (Id. (emphasis omitted))

7. The relationship between President Trump and U.S. Attorney Berman demonstrates
   that this is a vindictive prosecution. Avenatti notes that Berman was interviewed for
   his current position by President Trump, was appointed to his current position by
   Attorney General Sessions, was never confirmed by the Senate, and is currently
   serving as U.S. Attorney pursuant to 28 U.S.C. § 546(d) and order of the judges of the
   Southern District of New York. Avenatti further notes that Berman was formerly a
   partner in Greenberg Traurig – the same law firm in which Giuliani was briefly a




                                        8
        Case 1:19-cr-00373-PGG Document 146 Filed 01/15/20 Page 9 of 36



            partner; that Berman served on Trump’s presidential transition team; and that he
            donated $5400 to the Trump campaign. (Id. at 37-38)

                Avenatti contends that these facts and circumstances require that the charges

against him be dismissed on grounds of vindictive and selective prosecution. In the alternative,

Avenatti asserts that he is entitled to broad discovery from the U.S. Attorney’s Office concerning

these defenses, and to an evidentiary hearing. (Def. Br. (Dkt. No. 29) at 7, 48-49; see also Def.

Mot. (Dkt. No. 28)) As to discovery from the U.S. Attorney’s Office, Avenatti contends that he

is entitled to the following:

        1. All internal documents, including memoranda, notes, e-mails, and text messages that,
           in any way, reference the reasons why Mr. Avenatti was arrested and/or charged in
           this case;

        2. All internal documents, including memoranda, notes, e-mails, and text messages that,
           in any way, reference the reasons why Mark Geragos was not arrested or charged in
           this case;

        3. A list of all cases in the last 25 years in which a lawyer was charged with extortion
           for settlement demands made in connection with the representation of a client;

        4. All oral and written communications, including but not limited to memoranda, emails,
           text messages, and the like, between the USAO-SDNY and the Department of Justice
           regarding the decision to arrest and charge Mr. Avenatti;

        5. All oral and written communications, including but not limited to memoranda, emails,
           text messages, and the like, written by members of the USAO-SDNY expressing
           negative personal feelings about Mr. Avenatti, in connection with the instant
           investigation, the investigation that led to his arrest in United States v. Avenatti, Case
           No. 19-374-cr-DAB, or the Michael Cohen investigation;

        6. All oral and written communications, including but not limited to memoranda, emails,
           text messages, and the like, between the USAO-SDNY and the Department of Justice
           regarding the decision not to arrest or charge Mr. Geragos; and

        7. All oral and written communications, including but not limited to memoranda, emails,
           text messages, and the like, between the USAO-SDNY and/or the Department of
           Justice and the White House, President Trump, or anyone on his behalf (e.g., his
           personal counsel), regarding Mr. Avenatti.




                                                 9
       Case 1:19-cr-00373-PGG Document 146 Filed 01/15/20 Page 10 of 36



       8. All documents reflecting any communication regarding Mr. Avenatti between the
          USAO-SDNY and/or the Department of Justice and the White House, President
          Trump, or anyone on his behalf (e.g., his personal counsel).

(Def. Br. (Dkt. No. 29) at 48-49)

                                          DISCUSSION

I.     LEGAL STANDARDS

       A.      The Proper Scope of Prosecutorial Discretion

                The Attorney General and United States Attorneys retain “‘broad discretion’ to

enforce the Nation’s criminal laws.” United States v. Armstrong, 517 U.S. 456, 464-65 (1996)

(citing Wayte v. United States, 470 U.S. 598, 607 (1985) (“In our criminal justice system, the

Government retains ‘broad discretion’ as to whom to prosecute.”)); see also United States v.

Goodwin, 457 U.S. 368, 380 n.11 (1982). “[S]o long as the prosecutor has probable cause to

believe that the accused committed an offense defined by statute, the decision whether or not to

prosecute, and what charge to file or bring before a grand jury, generally rests entirely in his [or

her] discretion.” Bordenkircher v. Hayes, 434 U.S. 357, 364 (1978).

                Moreover, “‘[t]he presumption of regularity supports’ . . . prosecutorial decisions

and, ‘in the absence of clear evidence to the contrary, courts presume that they have properly

discharged their official duties.’” Armstrong, 517 U.S. at 464 (quoting United States v.

Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)); see also United States v. Sanders, 211

F.3d 711, 716 (2d Cir. 2000) (“a prosecutor’s pretrial charging decision is presumed legitimate”).

               This broad discretion rests largely on the recognition that the decision to
               prosecute is particularly ill-suited to judicial review. Such factors as the
               strength of the case, the prosecution’s general deterrence value, the
               Government’s enforcement priorities, and the case’s relationship to the
               Government’s overall enforcement plan are not readily susceptible to the
               kind of analysis the courts are competent to undertake. Judicial
               supervision in this area, moreover, entails systemic costs of particular
               concern. Examining the basis of a prosecution delays the criminal
               proceeding, threatens to chill law enforcement by subjecting the
                                                 10
        Case 1:19-cr-00373-PGG Document 146 Filed 01/15/20 Page 11 of 36



               prosecutor’s motives and decisionmaking to outside inquiry, and may
               undermine prosecutorial effectiveness by revealing the Government’s
               enforcement policy. All these are substantial concerns that make the
               courts properly hesitant to examine the decision whether to prosecute.

               . . . [A]lthough prosecutorial discretion is broad, it is not “‘unfettered.’
               Selectivity in the enforcement of criminal laws is . . . subject to
               constitutional constraints.” United States v. Batchelder, 442 U.S. 114, 125
               . . . (1979) (footnote omitted)). In particular, the decision to prosecute
               may not be “‘deliberately based upon an unjustifiable standard such as
               race, religion, or other arbitrary classification,’” Bordenkircher v. Hayes,
               supra, 434 U.S.[] at 364 . . ., quoting Oyler v. Boles, 368 U.S. 448, 456 . . .
               (1962), including the exercise of protected statutory and constitutional
               rights, see United States v. Goodwin, supra, 457 U.S.[] at 372. . . .

Wayte, 470 U.S. at 607-08.

       B.      Vindictive Prosecution

               “To punish a person because he has done what the law plainly allows him to do is

a due process violation of the most basic sort . . . and for an agent of the State to pursue a course

of action whose objective is to penalize a person’s reliance on his legal rights is ‘patently

unconstitutional.’” Bordenkircher, 434 U.S. at 363 (quoting Chaffin v. Stynchcombe, 412 U.S.

17, 32-33 n.20 (1973); see also United States v. Jackson, 390 U.S. 570 (1968). “Accordingly, an

indictment will be dismissed if there is a finding of ‘actual’ vindictiveness, or if there is a

presumption of vindictiveness that has not been rebutted by objective evidence justifying the

prosecutor’s action.” Sanders, 211 F.3d at 716 (quoting United States v. Johnson, 171 F.3d 139,

140 (2d Cir. 1999) (per curiam)). “Actual vindictiveness must play no part in a prosecutorial or

sentencing decision and, ‘since the fear of such vindictiveness may unconstitutionally deter a

defendant's exercise of [his rights],’ the appearance of vindictiveness must also be avoided.”

United States v. King, 126 F.3d 394, 397 (2d Cir. 1997).

               “To establish an actual vindictive motive, a defendant must prove objectively that

the prosecutor’s charging decision was a ‘direct and unjustifiable penalty’ . . . that resulted


                                                  11
       Case 1:19-cr-00373-PGG Document 146 Filed 01/15/20 Page 12 of 36



‘solely from the defendant’s exercise of a protected legal right.’” Sanders, 211 F.3d at 716-17

(quoting Goodwin, 457 U.S. at 380 n.11, 384, 384 n.19). “Put another way, the defendant must

show that ‘(1) the prosecutor harbored genuine animus toward the defendant, or was prevailed

upon to bring the charges by another with animus such that the prosecutor could be considered a

“stalking horse,” and (2) [the defendant] would not have been prosecuted except for the

animus.’” Id. at 717 (quoting United States v. Koh, 199 F.3d 632, 640 (2d Cir. 1999) (internal

quotation marks omitted)). “A finding of actual vindictiveness requires ‘direct’ evidence, such

as evidence of a statement by the prosecutor, which is available ‘only in a rare case.’” Johnson,

171 F.3d at 140 (quoting Goodwin, 457 U.S. at 380-81 & n.12, 384 & n.19).

               “To establish a presumption of prosecutorial vindictiveness, the defendant must

show that ‘the circumstances of a case pose a realistic likelihood’ of such vindictiveness.”

Sanders, 211 F.3d at 717 (quoting King, 126 F.3d at 397); see also Johnson, 171 F.3d at 141 (“A

presumption of vindictiveness arises when the circumstances of the case create a ‘realistic

likelihood’ of prosecutorial vindictiveness.”). “The circumstances must present a realistic

likelihood of vindictiveness that would be applicable in all cases, and any such presumption may

be overcome by objective evidence justifying the prosecutor's action.” United States v. Stewart,

590 F.3d 93, 122 (2d Cir. 2009) (quoting Sanders, 211 F.3d at 717 (citations and internal

quotation marks omitted)). The Second Circuit has “consistently adhered to the principle that the

presumption of prosecutorial vindictiveness does not exist in a pretrial setting.” Id. (quoting

Paradise v. CCI Warden, 136 F.3d 331, 335 (2d Cir. 1998) (internal quotation marks omitted),




                                                12
        Case 1:19-cr-00373-PGG Document 146 Filed 01/15/20 Page 13 of 36



cert. denied 525 U.S. 836 (1998)); see also Sanders, 211 F.3d at 717 (“A presumption of

vindictiveness generally does not arise in a pretrial setting.”).

       C.        Selective Prosecution

                 In order to establish selective prosecution, a defendant must demonstrate that a

“federal prosecutorial policy [1] ‘had a discriminatory effect and [2] that it was motivated by a

discriminatory purpose.’” Armstrong, 517 U.S. at 465 (quoting Wayte, 470 U.S. at 608); see

also United States v. Alameh, 341 F.3d 167, 173 (2d Cir. 2003); United States v. Fares, 978 F.2d

52, 59 (2d Cir. 1992); United States v. Moon, 718 F.2d 1210, 1229 (2d Cir. 1983). The Supreme

Court has stated “that the standard [for proving a selective prosecution claim] is a demanding

one.” (Id. at 463).

                 “To establish a discriminatory effect . . . , the [defendant] must show that

similarly situated individuals . . . were not prosecuted.” Id. at 465. In other words, a defendant

must show that “others similarly situated have not generally been proceeded against because of

conduct of the type forming the basis of the charge against [the defendant, and that the

defendant] has been singled out for prosecution. . . .” Fares, 978 F.2d at 59 (quoting Moon, 718

F.2d at 1229).

                 To establish a discriminatory purpose, a defendant must show that “the

government’s discriminatory selection of [the defendant] for prosecution has been invidious or in

bad faith, i.e., based upon such impermissible considerations as race, religion, or the desire to

prevent his exercise of constitutional rights.” Id. (quoting Moon, 718 F.2d at 1229).

“‘[D]iscriminatory purpose’ . . . implies more than . . . intent as awareness of consequences. It

implies that the decisionmaker . . . selected or reaffirmed a particular course of action at least in

part ‘because of,’ not merely ‘in spite of,’ its adverse effects upon an identifiable group.” Wayte,

470 U.S. at 610 (quoting Personnel Adm’r of Mass. v. Feeney, 442 U.S. 256, 279 (1979)
                                                  13
        Case 1:19-cr-00373-PGG Document 146 Filed 01/15/20 Page 14 of 36



(footnotes, citations, and internal quotation marks omitted)). Absent a showing that a defendant

was prosecuted “because of” protected status or conduct, a “claim of selective prosecution fails.”

Id. at 610.

        D.      When a Defendant Alleging Vindictive Prosecution
                or Selective Prosecution is Entitled to Discovery

                The standard for discovery in aid of a claim of vindictive prosecution or selective

prosecution is the same. Sanders, 211 F.3d at 717. In either case, the standard is a “rigorous”

one, that is intended in “itself . . . [to be] a significant barrier to the litigation of insubstantial

claims.” Armstrong, 517 U.S. at 464, 468. A high standard is set because of the costs associated

with permitting a defendant – pre-trial – to pursue an investigation of a Government

investigation, and thereby delay his prosecution: “Whether a defendant claims selective

prosecution or vindictive prosecution, ‘[e]xamining the basis of a prosecution delays the criminal

proceeding, threatens to chill law enforcement by subjecting the prosecutor’s motives and

decisionmaking to outside inquiry, and may undermine prosecutorial effectiveness by revealing

the Government’s enforcement policy.” Sanders, 211 F.3d at 717 (quoting Armstrong, 517 U.S.

at 465 (quoting Wayte, 470 U.S. 598, 607) (internal quotation marks omitted)).

                In order to obtain discovery on a claim of vindictive or selective prosecution, a

defendant “must provide ‘some evidence tending to show the existence of the essential elements

of the defense,’” Sanders, 211 F.3d at 717 (quoting United States v. Berrios, 501 F.2d 1207,

1211 (2d Cir. 1974); see also United States v. Bass, 536 U.S. 862, 863 (2002) (per curiam) (a

“defendant who seeks discovery on a claim of selective prosecution must show some evidence of

both discriminatory effect and discriminatory intent”), “and that the documents in the

government’s possession would indeed be probative of these elements.” Berrios, 501 F.2d at

1211-12. “Mere assertions and generalized proffers on information and belief are insufficient.”


                                                    14
       Case 1:19-cr-00373-PGG Document 146 Filed 01/15/20 Page 15 of 36



Fares, 978 F.2d at 59 (citing Berrios, 501 F.2d at 1211 (finding that a proffer stating that

defendant and his attorney “believe[d] that there [we]re hundreds of unprosecuted persons

situated similarly to defendant was insufficient for lack of identification of any unprosecuted

violators or affiliated organizations” (internal quotation marks omitted)).

                                          DISCUSSION

I.     WHETHER AVENATTI HAS OFFERED PROOF THAT HE
       WAS VINDICTIVELY OR SELECTIVELY PROSECUTED

               The Court considers below each category of facts and circumstances that Avenatti

cites in contending “that he was targeted for prosecution in this case for unconstitutionally

vindictive and selective reasons.” (Def. Br. (Dkt. No. 29) at 7)

       A.      Inadequate Investigation

               As proof of U.S. Attorney Berman’s alleged bias, malice, and vindictiveness

against him, Avenatti points to the speed with which a criminal complaint was filed. According

to Avenatti, the initial charges were premised on an inadequate investigation “that lasted less

than four business days” and that was conducted at “breakneck speed.” (Id. at 7, 11; see also id.

at 9 (the U.S. Attorney’s Office “arrested Mr. Avenatti before conducting a real investigation of

Coach Franklin’s claim”); id. at 32 (the U.S. Attorney’s Office “never bothered to seriously

investigate the facts before charging Mr. Avenatti”).

               Missing from Avenatti’s narrative is, of course, any acknowledgement that the

timing of his demands on Nike largely determined the tempo and pace of the investigation and its

end date. Avenatti’s first meeting with Nike’s counsel took place on March 19, 2019. ((S1)

Indictment (Dkt. No. 72) at ¶ 11) According to the (S1) Indictment, at that meeting, Avenatti

presented Coach Franklin’s allegations concerning Nike’s improper payments to the families of

top high school basketball players, as well as his demand that Nike pay Franklin $1.5 million and

                                                 15
       Case 1:19-cr-00373-PGG Document 146 Filed 01/15/20 Page 16 of 36



hire Avenatti to conduct an internal investigation of Nike. Avenatti made clear that Nike’s

counsel “would have to agree to accept [his] demands immediately or AVENATTI would hold

his threatened press conference,” at which Nike’s alleged misconduct would be disclosed. (Id. at

¶¶ 11(a)-(e) (emphasis in original)) According to the (S1) Indictment, Avenatti told Nike that he

had chosen to approach Nike at that time because of an upcoming Nike quarterly earnings call

and the annual NCAA men’s college basketball tournament. (Id. at ¶ 11(b)) After the meeting,

Nike contacted the U.S. Attorney’s Office about Avenatti’s threats and demands. (Id. at ¶ 12)

               The next day – March 20, 2019 – Avenatti conducted a telephone call with Nike’s

counsel in which he reiterated his threats to take “ten billion dollars off [Nike’s] market cap”

unless Nike agreed to his financial demands. Avenatti made clear that Nike would have to agree

to pay him – for the internal investigation – in excess of $9 million. Avenatti set a deadline of

Monday, March 25, 2019, for Nike to make its decision. If Nike did not agree to meet Avenatti’s

financial demands, Avenatti would hold his threatened press conference. (Id. at ¶¶ 13(a)-(e))

               On March 21, 2019 – the next day – Avenatti met with Nike’s counsel. As to his

own compensation, Avenatti substantially increased his demand. Avenatti sought “a $12 million

retainer to be paid immediately,” “with a minimum guarantee of $15 million” and a “maximum

[fee] of $25 million.” He rejected Nike’s overture to settle only with Franklin. Indeed,

according to the (S1) Indictment, Avenatti undercut his client’s claims by stating that “he did not

think it made sense for Nike to pay [Franklin] an ‘exorbitant amount of money . . . in light of his

role in this.’” Avenatti also emphasized that one benefit to Nike of acceding to his demands is




                                                 16
         Case 1:19-cr-00373-PGG Document 146 Filed 01/15/20 Page 17 of 36



that “it would be Nike’s choice whether to disclose [its] alleged misconduct.” (Id. at ¶¶ 14(a)-

(b))

               Avenatti agreed to one final meeting with Nike’s counsel on March 25, 2019.

Avenatti “stated that Nike would have to agree to his demands at that meeting or he would hold

his threatened press conference”: “‘If this is not papered on Monday, we’re done. . . .’” (Id. at ¶

14(f))

               Avenatti was arrested on March 25, 2019, when he arrived for the scheduled

meeting at the office of Nike’s counsel. (Id. at ¶ 17)

               As this timeline makes clear, the brevity of the investigation was driven by the

timing of Avenatti’s demands on Nike. Given Avenatti’s firm March 25, 2019 deadline for

Nike’s capitulation to his demands, the end date for the Government’s pre-arrest investigation

had to be March 25, 2019.

               As to Avenatti’s complaint that the Government did little investigation prior to his

March 25, 2019 arrest, it appears that much of the Government’s evidence is tape or video-

recorded, and was obtained by the Government prior to Avenatti’s arrest. For example,

Avenatti’s March 20, 2019 telephone call with Nike’s counsel was recorded (id. at ¶ 13), and his

March 21, 2019 meeting with Nike’s counsel was video and audio-recorded. (Id. at ¶ 14) The

Government also had access to the tweets posted by Avenatti in furtherance of his alleged

scheme. (Id. at ¶¶ 15-16, 18)

               In sum, the timing for Avenatti’s arrest was driven by the timing of his demands

on Nike, and the deadline he set for Nike’s capitulation to his demands. Much of the

Government’s most compelling evidence against Avenatti was obtained prior to his arrest. The




                                                17
       Case 1:19-cr-00373-PGG Document 146 Filed 01/15/20 Page 18 of 36



brevity of the Government’s pre-arrest investigation does not demonstrate that Avenatti is the

victim of a vindictive or selective prosecution.

       B.      Press Conference and Press Release

               1.      Challenged Statements

               As proof of U.S. Attorney Berman’s alleged bias, malice, and vindictiveness

against him, Avenatti cites a press conference conducted by the U.S. Attorney and the FBI’s

Assistant Director-in- Charge on March 25, 2019 – the day of Avenatti’s arrest – and a press

release issued that same day. (See March 25, 2019 USAO-SDNY Press Conference Video 3;

Srebnick Decl., Ex. A (Dkt. No. 30-1) (Press Release))

               Avenatti complains that during the press conference, and in the press release, U.S.

Attorney Berman states that (1) “[w]hen lawyers use their law licenses as weapons, as a guise to

extort payments for themselves, they are no longer acting as attorneys. They are acting as

criminals, and they will [be] held responsible for their conduct.”; and (2) “Avenatti’s conduct

had nothing to do with zealous advocacy for a client or any other kind of legitimate legal work.”

(Def. Br. (Dkt. No. 29) at 7-8 (quoting Srebnick Decl., Ex. A (Dkt. No. 30-1) (Press Release) at

2; March 25, 2019 USAO-SDNY Press Conference Video at 08:31-08:45, 00:31-00:39)

               Avenatti also objects to the following statements made by Assistant Director

Sweeney in the press release and at the press conference:

       As alleged, Michael Avenatti approached Nike last week with a list of financial
       demands in exchange for covering up allegations of misconduct on behalf of the
       company. . . .This is nothing more than a straightforward case of extortion. In the
       event anyone needs to be reminded, this type of behavior is illegal and it will not
       be tolerated – especially when committed by a lawyer who is supposed to use his
       license to practice law, not to willfully violate it.


3
  The video of the March 25, 2019 press conference is available on the internet at
https://www.youtube.com/watch?v=uuJM1FerHq8.” The Government provided a link to this
YouTube video in its January 10, 2020 letter. (See Jan. 10, 2020 Govt. Ltr. (Dkt. No. 133))
                                                   18
        Case 1:19-cr-00373-PGG Document 146 Filed 01/15/20 Page 19 of 36



(Id. at 7-8 (quoting Srebnick Decl., Ex. A (Dkt. No. 30-1) (Press Release) at 2-3; see also March
25, 2019 USAO-SDNY Press Conference Video at 08:53-09:23 (“Earlier this afternoon, Michael
Avenatti was arrested in Manhattan for the charges just outlined by the U.S. Attorney. This is
nothing more than a straightforward case of extortion. And as a result, Mr. Avenatti was placed
into custody and brought to the FBI Office of 26 Federal Plaza for arrest processing. In the event
that anybody needs to be reminded, this type of behavior is illegal and it will not be tolerated,
especially when committed by a lawyer who is supposed to use his license to practice law, not to
willfully violate it.”))

                 According to Avenatti, these statements

        demonstrate[] malice and personal animus toward [] Avenatti[,] . . . [and were
        made] [d]espite the language of Local Criminal Rule 23.1(d)(7) and the district
        court’s warnings to the USAO-SDNY about extrajudicial statements in the Silver
        case[.]

(Id. at 43) Avenatti contends that these statements

        constitute “opinion[s] as to the accused’s guilt or innocence or as to the merits of
        the case or the evidence in the case,” see Local Criminal Rule 23.1(d)(7), which
        under the rules of this court “presumptively involve a substantial likelihood that
        their public dissemination will interfere with a fair trial or otherwise prejudice the
        due administration of justice within the meaning of this rule.” Id. The prejudicial
        effect of statements such as these is not “magically dispelled by sprinkling the
        words ‘alleged’ or ‘allegations’ liberally throughout the press release.” United
        States v. Silver, 103 F. Supp.3d 370, 378 (S.D.N.Y. 2015).

(Id. at 8 n.3)

                 2.      Local Criminal Rule 23.1(d)(7)

                 Local Criminal Rule 23.1(d)(7) provides that

        (a) [i]t is the duty of a lawyer . . . and [of] government agents and police officers,
        not to release or authorize the release of . . . opinion which a reasonable person
        would expect to be disseminated by means of public communication, in
        connection with pending or imminent criminal litigation with which they are
        associated, if there is a substantial likelihood that such dissemination will interfere
        with a fair trial or otherwise prejudice the due administration of justice.

L.R. Crim. P. 23.1(a).

                 Rule 23.1 further provides that

        (b) [w]ith respect to a grand jury or other pending investigation of any criminal
        matter, a lawyer participating in or associated with the investigation (including
        government lawyers . . . ) shall refrain from making any extrajudicial statement

                                                   19
       Case 1:19-cr-00373-PGG Document 146 Filed 01/15/20 Page 20 of 36



       which a reasonable person would expect to be disseminated by means of public
       communication that goes beyond the public record or that is not necessary to
       inform the public that the investigation is underway, to describe the general scope
       of the investigation, to obtain assistance in the apprehension of a suspect, to warn
       the public of any dangers or otherwise aid in the investigation, if there is a
       substantial likelihood that such dissemination will interfere with a fair trial or
       otherwise prejudice the administration of justice.

       ....

       (d) [s]tatements concerning the following subject matters presumptively involve a
       substantial likelihood that their public dissemination will interfere with a fair trial
       or otherwise prejudice the due administration of justice within the meaning of this
       rule:

       ...

                  (7) [a]ny opinion as to the accused’s guilt or innocence or as to the merits
                  of the case or the evidence in the case.

L.R. Crim. P. 23.1(b), (d)(7).

                  3.     Analysis

                  As an initial matter, there is nothing unusual about the U.S. Attorney issuing a

press release announcing an arrest. The Office’s website reflects approximately 1,740 press

releases that were posted between 2016 and 2019. See U.S. Att’y’s Off., Southern District New

York, Press Releases, https://www.justice.gov/usao-sdny/pr (last accessed Jan. 10, 2020). Press

conferences are less common, but they are conducted with regularity. Indeed, the Office’s

website contains approximately twenty-five press conferences conducted over the same time

period, see, e.g., U.S. Att’y’s Off., Southern District New York, Press Conferences,

https://www.justice.gov/usao-sdny/2019-press-conferences (last accessed Jan. 10, 2020), and

sixty-seven press conferences are posted on the YouTube page used by the U.S. Attorney’s

Office. See USAOSDNY, https://www.youtube.com/user/USAOSDNY/videos (last accessed

Jan. 10, 2020).



                                                   20
       Case 1:19-cr-00373-PGG Document 146 Filed 01/15/20 Page 21 of 36



               The press conference at issue here ran for approximately twelve and a half

minutes. (March 25, 2019 USAO-SDNY Press Conference Video) U.S. Attorney Berman spoke

for about nine minutes, and Assistant Director Sweeney spoke for about a minute. The

remaining time was taken up with reporters’ questions to Berman. Berman’s answers were

almost invariably “no comment” or “the investigation is continuing.” (Id. at 09:39-12:27)

               At the outset of the press conference, U.S. Attorney Berman announces that

“criminal extortion charges” have been brought against Avenatti, based on his “scheme to extract

more than $20 million in payments from a public company by threatening to use his ability to

garner publicity to inflict financial and reputational harm on the company.” (Id. at 00:10-00:31)

Berman asserts that “Avenatti used illegal and extortionate threats for the purpose of obtaining

millions of dollars in payments for himself.” (Id. at 00:39-00:50)

               Berman then describes the alleged extortion scheme, tracking the factual

allegations set forth in the detailed Criminal Complaint, and quoting certain of Avenatti’s tape-

recorded statements. See Criminal Cmplt. (Dkt. No. 1). 4 The gist of Berman’s presentation is

that Avenatti is charged with having “used illegal and extortionate threats for the purpose of

obtaining millions of dollars in payments for himself [from Nike].” (Id. at 00:39-00:50)

According to the U.S. Attorney, in connection with his representation of a high school basketball

coach who “had information about potential misconduct by [Nike] employees,” Avenatti

threatened to hold a press conference at which he would disclose Nike employees’ misconduct –

misconduct similar to that at issue in “a prior criminal prosecution brought by [the U.S.

Attorney’s Office], that payments were made to families of high school basketball players.” (Id.



4
  The Criminal Complaint mirrors the factual allegations set forth in the (S1) Indictment, which
are discussed in detail above. Compare id. at ¶¶ 11, 12 with (S1) Indictment (Dkt. No. 72) at 7-
13.
                                                21
       Case 1:19-cr-00373-PGG Document 146 Filed 01/15/20 Page 22 of 36



at 01:37-01:44, 01:56-02:10) “Avenatti repeatedly pressured the company to agree to pay, or

risk having Avenatti hold a press conference that he claimed would dramatically drive down the

stock price of the company and its market value.” (Id. at 00:50-01:03)

               The U.S. Attorney reports that Avenatti had demanded that Nike retain him to

“conduct a multi-million dollar internal investigation . . . that the company did not request,” and

that “Avenatti made clear that he was approaching the company at a time intended to maximize

the financial damage of such a press conference, namely, on the eve of the annual NCAA

tournament and the company’s quarterly earnings call.” (Id. at 02:27-03:10) Berman quotes a

number of Avenatti’s statements to Nike’s counsel, including his threat to “take 10 billion dollars

off [of Nike’s] market cap.” (Id. at 03:20-03:26) The factual allegations cited by Berman at the

press conference and in the press release were lifted directly from the Criminal Complaint.

Indeed, the press release contains extensive quotes from Avenatti’s tape-recorded statements,

which are likewise reflected in the Criminal Complaint. Compare Srebnick Decl., Ex. A (Dkt.

No. 30-1) (Press Release) at 3-5, and March 25, 2019 USAO-SDNY Press Conference Video

with Criminal Cmplt. (Dkt. No. 1) at ¶¶ 11-12.

               The press release states that “the entirety of the text of the Complaint and the

description of the Complaint set forth below constitute only allegations, and every fact described

should be treated as an allegation.” (Srebnick Decl., Ex. A (Dkt. No. 30-1) (Press Release) at 5).

The U.S. Attorney also states during the press conference that the illegal scheme he describes is

“alleged.” (See, e.g., March 25, 2019 USAO-SDNY Press Conference Video at 01:22-01:27,

06:58-07:01)

               During the press conference, the U.S. Attorney makes clear that Avenatti’s

conduct took place in the context of his representation of a high school basketball coach



                                                 22
       Case 1:19-cr-00373-PGG Document 146 Filed 01/15/20 Page 23 of 36



whose team had a contract with Nike that had been recently cancelled. (Id. at 01:37-

01:56) It was in that context that Berman states that “Avenatti’s conduct had nothing to

do with zealous advocacy for a client or any other kind of legitimate legal work.”

Berman also states, more broadly, that “when lawyers use their law licenses as weapons,

as a guise to extort payments for themselves, they are no longer acting as attorneys. They

are acting as criminals.” (Id. at 08:31-08:45; see also Srebnick Decl., Ex. A (Dkt. No.

30-1) (Press Release) at 2)

               This Court does not read the local rule to bar the Government from briefly

setting forth its theory of the case at a post-arrest press conference, particularly where

that theory may not be obvious to the public. 5 In the vast majority of cases, it is obvious

why the Government believes that a defendant committed a crime. But Avenatti’s

alleged criminal conduct took place under highly unusual circumstances – during his

legal representation of a client who believed that he had a claim against Nike. In this

context, an obvious question is why the Government believes that Avenatti’s conduct is

criminal, and not simply zealous advocacy on behalf of a client.

               The U.S. Attorney’s remarks about whether Avenatti was acting in the

traditional role of a lawyer address that issue. Berman told the attendees of the press

conference, in substance, that Avenatti was not acting on behalf of his client when he

demanded millions of dollars from Nike, but instead was using threats of economic and




5
  Avenatti cites no case suggesting that a brief articulation of the Government’s theory of the
case at a post-arrest press conference violates the local rule.
                                                 23
           Case 1:19-cr-00373-PGG Document 146 Filed 01/15/20 Page 24 of 36



reputational harm to extort money for himself. That is the theory of the case as laid out

in detail in the Criminal Complaint. See Criminal Cmplt. (Dkt. No. 1). 6

                Berman’s attempt to distinguish Avenatti’s conduct was not extensive or

belabored, and does not reflect an opinion so much as an articulation of the

Government’s theory of the case in circumstances where that theory may not be obvious

to members of the public. The Court does not regard Berman’s comments as

impermissibly expressing a view as to the merits of the case or the weight of the

evidence. 7 Finally, Berman’s brief remarks – made ten months ago and in the context of

a twelve-minute post-arrest press conference – present no risk to Avenatti’s right to a fair

trial. 8



6
   The Criminal Complaint’s allegations suggest that Avenatti’s alleged threats had no
connection to any injury suffered by Franklin. For example, the Criminal Complaint asserts that
Avenatti demanded that – if Nike hired another firm to conduct an internal investigation – Nike
would be obligated to pay Avenatti and Geragos “at least twice the fees of any other firm hired.”
(Id. at ¶ 10(c)(iii)) And Avenatti demanded “a $12 million retainer to be paid immediately and
to be ‘deemed earned when paid.’” (Id. at ¶ 12(a)) And Avenatti rejected Nike’s proposal that
Nike pay Franklin rather than pay an enormous retainer to Avenatti, stating “that he did not think
it made sense for Nike to pay [Franklin] an ‘exorbitant sum of money . . . in light of his role in
this.’” (Id. at ¶ 12(c)).
7
   Berman does not personally vouch for the validity of the charges, nor does he offer an opinion
as to Avenatti’s guilt or the weight of the evidence. Inherent in every announcement of criminal
charges is, of course, an implicit message that the prosecutor believes that the defendant is guilty.
That implicit message does not violate a defendant’s rights.
8
   In the unlikely event that a potential juror recalls the ten-month-old press conference and press
release statements challenged by Avenatti, that prior knowledge is likely to emerge during the
voir dire process. This Court will utilize a juror questionnaire that is designed to elicit what, if
anything, a panel member has heard, seen, or read about Avenatti and the criminal charges
pending against him, including the charges in this case. See Dec. 17, 2019 Conf. Tr. (Dkt. No.
102) at 4; see also United States v. Skelos, 15-CR-317 (KMW), 2018 WL 2849712 at *10
(S.D.N.Y. June 8, 2018) (“[T]he acting U.S. Attorney claimed that there was ‘overwhelming
evidence of Dean Skelos and Adam Skelos’s guilt’ and remarked that ‘[c]leaning up corruption
is never easy’”; the court concluded that “it is highly likely that [it would] will be able to find
jurors who have not been prejudiced by . . . these statements[.]”); United States v. Gotti, No. 04
CR 690(SAS), 2004 WL 2757625 at *4 (S.D.N.Y. Dec. 3, 2004) (“A voir dire that focuses on
screening out those veniremen who . . . have been influenced by [a potential witness’s statements
                                                 24
         Case 1:19-cr-00373-PGG Document 146 Filed 01/15/20 Page 25 of 36



               United States v. Silver, 103 F. Supp. 3d 370 (S.D.N.Y. 2018) – cited by

Defendant (see Def. Br. (Dkt. No. 29) at 8 n.3, 43) – is not to the contrary. In Silver, the speaker

of the New York Assembly was arrested on a complaint, and U.S. Attorney Preet Bharara

conducted a press conference – and issued a press release – in which he associated Silver with a

“culture of corruption” in Albany. The U.S. Attorney asserted that the charges against Silver “go

to the very core of what ails Albany – a lack of transparency, lack of accountability, and lack of

principle joined with an overabundance of greed, cronyism, and self-dealing.” Silver, 103 F.

Supp. 3d at 374. In subsequent tweets, the U.S. Attorney repeated his assertion that Silver had

“monetized his position as Speaker,” using the position to obtain a “secret retainer,” pursuant to

which he did “favors” for “wealthy special interests.” In a speech at New York Law School the

day after the arrest – a speech that was widely covered by the press – Bharara repeated his claim

that Silver had “monetize[d] his . . . position,” and linked Silver to other politicians, in “[c]ase

after case after case,” who had “sought ways to monetize his or her position.” Two weeks later,

during an interview on MSNBC, Bharara stated that Silver had “sold his office to line his

pockets,” that Silver’s conduct constituted a “big problem for democracy,” and that the U.S.

Attorney’s Office had “convicted many, many people” – “in public corruption prosecutions” –

“before this case.” (Id. at 374-76)

               The statements Avenatti challenges here are not comparable to the U.S.

Attorney’s public commentary in connection with Silver, nor does Silver address the same legal

issue.




regarding the defendant] can adequately ensure that an impartial jury is selected. . . . Any
residual taint can be cured by carefully admonishing the jury not to consider extrajudicial
statements.”).
                                                  25
       Case 1:19-cr-00373-PGG Document 146 Filed 01/15/20 Page 26 of 36



               As to the legal issue, Silver argued that the U.S. Attorney’s public comments – all

of which were made pre-indictment – had improperly influenced the grand jury (see id. at 375),

while Avenatti contends that the U.S. Attorney’s public statements are evidence of a vindictive

and selective prosecution.

               As to the nature of the public commentary, in Silver, U.S. Attorney Bharara

“bundle[d] together unproven allegations regarding the Defendant with broader commentary on

corruption and a lack of transparency in certain aspects of New York State politics,” and did so

in a manner that could have been understood “as a commentary on the character or guilt of the

Defendant.” (Id. at 378-79). The commentary was offered in a variety of venues and over a

period of weeks. Finally, U.S. Attorney Bharara’s “[r]emarks . . . associate[d] the accused with a

long line of convicted criminals or a broader pattern of recognized wrongdoing[.]” In doing so,

the Bharara’s remarks “tend[ed] to blur the distinction between legitimate public commentary

and improper opinion.” (Id. at 379) The court nonetheless denied the motion to dismiss, finding

that “there [was] no evidence that the U.S. Attorney’s comments substantially influenced the

grand jury’s decision to indict.” (Id. (internal citation and quotation marks omitted))

               The press conference and press release at issue here do not involve the type of

conduct that troubled the Silver court. U.S. Attorney Berman did not link Avenatti to a long line

of convicted felons; he did not link Avenatti to larger problems in our society; and he did not

repeat the challenged statements in a variety of venues and over a period of weeks. In sum,

nothing in Silver supports Avenatti’s argument that he was subjected to a vindictive and selective

prosecution.

               The Court concludes that the press conference and press release statements

challenged by Avenatti do not suggest that the U.S. Attorney and the FBI Assistant Director are



                                                26
        Case 1:19-cr-00373-PGG Document 146 Filed 01/15/20 Page 27 of 36



biased against Avenatti, that the charges brought against Avenatti are the product of malice or

personal animus, or that Avenatti was otherwise the target of a selective or vindictive

prosecution. 9

       C.        The Failure to Charge Mark Geragos

                 As discussed above, in order to establish selective prosecution, a defendant must

show that “others similarly situated have not generally been proceeded against because of

conduct of the type forming the basis of the charge against [the defendant, and that accordingly

the defendant] has been singled out for prosecution.” Fares, 978 F.2d at 59; see also Armstrong,

517 U.S. at 465.

                 Here, Avenatti argues that Mark Geragos – who is the “Attorney-1” referenced in

the (S1) Indictment and the unindicted co-conspirator referenced in the original Indictment – is

similarly situated to Avenatti, and was not charged. Avenatti contends that Geragos was

involved at the inception of Avenatti’s representation of Franklin, and that he and Geragos

“advocated in unison and shared the same strategy.” (Def. Br. (Dkt. No. 29) at 9-11, 24-25, 30-

32)

                 In his brief in support of his motion to dismiss, Avenatti presents the following

chronology concerning his dealings with Geragos:

       Mr. Avenatti contacted his colleague, attorney Mark Geragos, a criminal defense
       lawyer with decades of experience because, among other reasons, Geragos had a
       relationship with Nike’s General Counsel as a result of Geragos’s recent
       representation of Colin Kaepernick, a former NFL quarterback and Nike-
       sponsored athlete who had just settled his lawsuit against the NFL. Mr. Avenatti
       and Mr. Geragos agreed to work together on behalf of Coach Franklin and


9
  Assistant Director Sweeney’s brief comment that (1) the charges reflect a “straightforward
case of extortion”; and (2) that Avenatti presented a list of demands to Nike in exchange for
“covering up” Nike’s misconduct, merely reflect the Government’s theory of the case, as set
forth in the Criminal Complaint. They do not demonstrate animus suggesting that Avenatti was
targeted for prosecution by Sweeney.
                                                  27
        Case 1:19-cr-00373-PGG Document 146 Filed 01/15/20 Page 28 of 36



       approach Nike’s General Counsel to discuss a pre-lawsuit settlement of Coach
       Franklin’s claims. They also discussed the need for an internal investigation.

       On March 12, 2019, Geragos initiated communication with Casey Kaplan, Nike’s
       Assistant General Counsel for Litigation and Internal Investigations for the
       purpose of setting up a “confidential mediation discussion.” Following Mr.
       Geragos’s communication with Kaplan, Mr. Avenatti and Mr. Geragos discussed
       the scope of a potential internal investigation of Nike and began researching what
       other law firms typically charge for investigations of large multi-national
       corporations. . . .

       Mr. Geragos thereafter communicated with Nike’s attorney Scott Wilson of
       [Boies Schiller & Flexner] several times by telephone and text message before the
       parties agreed to the first in-person settlement meeting, on March 19, 2019, at Mr.
       Geragos’s law office in Manhattan. The attorneys present at that first meeting . . .
       included both Mr. Avenatti and Mr. Geragos[, along with Nike’s counsel.]
       Whereas Mr. Geragos had communicated with the lawyers for Nike multiple
       times by text and telephone before this meeting, Mr. Avenatti had not. . . .

(Id. at 24-25)

                 Avenatti does not dispute that he – rather than Geragos – took the lead at the

March 19, 2019 meeting. Avenatti says that he told Nike’s counsel that “he represented Coach

Franklin, a whistleblower who was directed by [Nike employees] DeBose and James to make

multiple payments for the benefit of high school players.” Avenatti told Nike that “he would

claim in the lawsuit that Mr. Franklin had been targeted by Nike and that Franklin would say

‘that he was threatened that he would lose his program if he refused to make these payments.’”

(Id. at 25) Avenatti further admits that he “proposed a settlement with two components: a) that

Nike pay $1.5 million to Coach Franklin for damages caused to him. . . and b) that Nike

commence a thorough internal investigation to be led by Mr. Avenatti and Mr. Geragos.” (Id. at

26 (citing Srebnick Decl., Ex. O (Dkt. No. 30-15) at USAO373_26192, 26197). Avenatti

likewise does not dispute that he “stated that he would go public with his evidence if Nike did




                                                  28
       Case 1:19-cr-00373-PGG Document 146 Filed 01/15/20 Page 29 of 36



not meet those conditions.” (Id. at 26 (citing Srebnick Decl., Ex. O (Dkt. No. 30-15) at

USAO373_26196)).

               Avenatti likewise does not dispute that, in a March 20, 2019 telephone call with

Nike’s counsel, he demanded that Nike hire him to perform an internal investigation, for which

he would be paid more than $9 million. Nor does Avenatti dispute that he told Nike’s counsel

that if Nike did not agree to his demands, he would “take ten billion dollars off your client’s

market cap. . . . I’m not fucking around.” Nor does Avenatti dispute that he said, “it’s worth

more in exposure to me to just blow the lid off this thing. A few million dollars doesn’t move

the needle for me. I’m just being really frank with you.” Nor does Avenatti dispute that he

agreed to meet with Nike’s counsel the next day “to present the exact amount AVENATTI

demanded from Nike and under what terms it would have to be paid.” ((S1) Indictment (Dkt.

No. 72) at ¶¶ 13(a)-(e)) (emphasis in original).

               Avenatti further acknowledges that “[a] second, in-person, settlement meeting

was held at Mr. Geragos’s office on March 21, 2019.” (Def. Br. (Dkt. No. 72) at 29) The

attendees at this meeting were Avenatti, Geragos, and Nike’s counsel. (Id. at 30) Avenatti does

not dispute that he also took the lead at this meeting. For example, Avenatti does not deny that

he demanded that Nike “immediately” pay “a $12 million retainer,” and agree to “a minimum

guarantee of $15 million in billings” for the proposed internal investigation. ((S1) Indictment

(Dkt. No. 72) at ¶ 14(a)). Nor does he deny that he told Nike that one benefit of his proposal is

that Nike could decide whether to “self-report” its misconduct. (Id.) Nor does Avenatti deny

that he rejected Nike’s proposal that Nike merely pay Franklin, as oppose to retaining Nike. (Id.

at ¶ 14(b)) Nor does Avenatti deny that he set Monday, March 25, 2019, as the deadline for




                                                   29
       Case 1:19-cr-00373-PGG Document 146 Filed 01/15/20 Page 30 of 36



Nike’s capitulation, failing which Avenatti would hold his threatened press conference: “If this

is not papered on Monday, we’re done. . . .” (Id. at ¶ 14(f))

               In response to Avenatti’s selective prosecution argument, the Government cites

the allegations in the Indictment. The Government offers no explanation for why it (1) charged

conspiracy counts in the original indictment; (2) referenced Geragos as an unindicted co-

conspirator in the original indictment; and (3) then decided to drop the conspiracy counts in the

(S1) Indictment. The Government also offers no explanation for its apparent decision not to

charge Geragos.

               The Government does point to the substantially different roles Avenatti and

Geragos played in the alleged illegal scheme, as set forth in the (S1) Indictment. (Govt. Opp.

(Dkt. No. 57) at 27). For example, as the factual recitation above makes clear, the threats and

demands for payment were articulated almost exclusively by Avenatti. It was Avenatti who

repeatedly threatened to hold a press conference at which Nike’s misconduct would be disclosed;

it was Avenatti who repeatedly threatened to take billions off of Nike’s market cap; it was

Avenatti who rejected Nike’s proposal to settle with Franklin; it was Avenatti who made the

steadily escalating financial demands on Nike; it was Avenatti who determined the timing of the

initial approach to Nike; and it was Avenatti who set the deadline for Nike’s capitulation.

               Given these facts, Avenatti and Geragos are not similarly situated. Accordingly,

the Government’s failure to charge Geragos does not constitute evidence of selective or

vindictive prosecution. 10



10
   In support of his selective prosecution argument, Avenatti contends that “[i]f Mr. Avenatti
were attorney Doe[,] . . . he would not have been arrested or charged.” (Def. Br. (Dkt. No. 29) at
47) But as the (S1) Indictment alleges, Avenatti is not the typical John Doe attorney. He is,
instead, an attorney “with a large public following as a result of, among other things, his
representation of celebrity and public figure clients, as well as frequent media appearances and
                                                30
       Case 1:19-cr-00373-PGG Document 146 Filed 01/15/20 Page 31 of 36



       D.      Evidence that Franklin Wanted an Internal
               Investigation to be Performed at Nike

               Avenatti contends that the charges against him must be dismissed, because

Franklin’s contemporaneous text messages and emails show that “Avenatti’s demand to

spearhead an investigation of Nike was consistent with, and in furtherance of, the expressly-

stated and legitimate litigation objectives that Coach Franklin sought to pursue long before he

first contacted Mr. Avenatti.” (Def. Br. (Dkt. No. 29) at 10 (emphasis in original); see also id. at

29 n.14).

               As an initial matter, the (S1) Indictment does not allege that Avenatti’s demand

for an internal investigation was inconsistent with Franklin’s “legitimate litigation objectives.”

Instead, the (S1) Indictment charges that Avenatti – without Franklin’s consent or knowledge –

demanded, inter alia, that Nike pay him $15 to $25 million to conduct an internal investigation at

Nike, and rejected Nike’s counter-proposal that instead the company pay Franklin and not retain

Avenatti. ((S1) Indictment (Dkt. No. 72) at ¶¶ 13-14)

               Moreover, on a motion to dismiss for selective or vindictive prosecution, a court

does not conduct a mini-trial aimed at determining whether a jury is likely to render a guilty

verdict, or to accept a defendant’s evidence. Stated another way, selective or vindictive

prosecution is not established by proffering evidence that may be inconsistent with the

Government’s charges or with the Government’s theory of the case. Instead, as discussed above,

a defendant must proffer evidence showing that similarly situated individuals were not



use of social media.” ((S1) Indictment (Dkt. No. 72) at ¶ 2) Indeed, in making his alleged
threats to Nike, Avenatti bragged about his access to the Washington Post, The New York
Times, and ESPN. (Id. at ¶ 14 (e)) Accordingly, for purposes of Avenatti’s motion to dismiss,
his conduct is to be evaluated – not as if it were committed by a John Doe lawyer – but rather as
if it were engaged in by someone who could, and allegedly did, threaten to cause multi-billion
dollar damage to a large multinational company, merely by holding a press conference.
                                                 31
       Case 1:19-cr-00373-PGG Document 146 Filed 01/15/20 Page 32 of 36



prosecuted for the same conduct, or that the prosecutor was motivated by animus and malice

towards the defendant, or was acting at the behest of someone else who was motivated by

animus and malice towards the defense. 11 Accordingly, evidence that Franklin wanted an

internal investigation performed at Nike does not demonstrate that Avenatti was selectively or

vindictively prosecuted.

       E.      Animosity Between President Trump and Avenatti

               Avenatti contends that his vindictive prosecution claim is established by evidence

of personal animosity between him and President Trump arising out of Avenatti’s prior

representation of porn star Stephanie Clifford, a/k/a “Stormy Daniels.” (Def. Br. (Dkt. No. 29) at

33-37) According to Avenatti, President Trump’s personal lawyer Michael Cohen orchestrated a

$130,000 payment to Daniels in order to secure her silence concerning her alleged affair with

President Trump. Cohen came under investigation for “alleged campaign finance violations,”

and U.S. Attorney Berman recused himself from that investigation. Moreover, “President Trump

hired Rudy Giuliani, USA Berman’s former law partner, as his personal counsel in connection

with the Cohen investigation.” (Id. at 33-34, 38)

               As discussed above, Southern District prosecutors pursuing the Cohen

investigation scheduled an interview with Avenatti’s then-client Daniels, but prosecutors

cancelled the meeting the night before, “accusing Mr. Avenatti in an e-mail of leaking to the




11
   For similar reasons, Avenatti’s argument that he suggested, during his first meeting with
Nike’s counsel, that “[w]e . . . include express language in the settlement agreement that will not
prevent my client from giving any future testimony to the government,” (Def. Br. (Dkt. No. 29)
at 26; see also id. at 31-32; Srebnick Decl., Ex. O (Dkt. No. 30-15) at 3), does not demonstrate
selective or vindictive prosecution.
                                                32
        Case 1:19-cr-00373-PGG Document 146 Filed 01/15/20 Page 33 of 36



press the fact and location of the meeting.” (Id. at 33-34) Avenatti argues that this cancelled

interview provides a motive for his current prosecution.

                 Avenatti also argues that “[w]hile the FBI was conducting its criminal

investigation into the illegal payment to Daniels, Mr. Avenatti was President Trump’s chief

antagonist in the civil arena and in the court of public opinion. Mr. Avenatti represented Daniels

in connection with two lawsuits against Trump. . . . Mr. Avenatti was interviewed on television

hundreds of times about President Trump’s behavior and became, in many ways, the foil for

President Trump. . . . President Trump did not take kindly to Mr. Avenatti’s advocacy for his

client. . . .” (Id. at 34-35)

                 Avenatti also points out that in September and October 2018 tweets, President

Trump referred to Avenatti as “a total low-life,” and “a third rate lawyer” who makes “false

accusations.” (Id. at 35-36)

                 Acknowledging the animosity between Avenatti and President Trump, Avenatti

has not proffered evidence suggesting that this prosecution was initiated at President Trump’s

behest, or that U.S. Attorney Berman brought this prosecution out of animus or malice towards

Avenatti.

                 As an initial matter, it is undisputed that the U.S. Attorney’s Office did not seek

out this case, and that instead Nike – the alleged victim – brought claims of extortion to the U.S.

Attorney’s Office. (Def. Br. (Dkt. No. 29) at 29; (S1) Indictment (Dkt. No. 72) at ¶ 12) As a

result of the deadlines set by Avenatti, the investigation proceeded swiftly. The Government

rapidly obtained tape-recorded evidence making out a prima facie case of extortion, and acted on

that evidence. In sum, there is nothing about the inception of this prosecution that suggests it

was motivated by animus and malice that President Trump bears towards Avenatti.



                                                  33
       Case 1:19-cr-00373-PGG Document 146 Filed 01/15/20 Page 34 of 36



               Nor is there “evidence,” as opposed to “mere assertions,” that Avenatti was

prosecuted because of animosity on the part of Berman or other Southern District prosecutors.

Sanders, 211 F.3d at 717; Fares, 978 F.2d at 59. For example, there is no evidence for the

implausible suggestion that this case arises from prosecutors’ pique related to a cancelled

interview of Stormy Daniels.

               Although Avenatti has proffered ample evidence of the animosity President

Trump feels towards him, Avenatti has not offered any evidence suggesting that that animosity

played any role in the U.S. Attorney’s decision to prosecute him.

       F.      The Relationship Between President Trump and U.S. Attorney Berman

               Avenatti contends that U.S. Attorney Berman’s “ties to President Trump”

demonstrate that this case is a vindictive prosecution. (Def. Br. (Dkt. No. 29) at 37-38) Avenatti

points out that (1) President Trump “personally interviewed” Berman prior to appointing him as

U.S. Attorney; (2) Berman’s appointment was not confirmed by the Senate, and that he serves as

U.S. Attorney only by virtue of the approval of the judges of this District, “pursuant to 28 U.S.C.

§ 546(d); (3) “[p]rior to his appointment, . . . Berman was a partner at the law firm of Greenberg

Traurig, where he practiced law with [Rudolph] Giuliani, Trump’s personal lawyer”; (4) Berman

“held a position in the General Counsel’s Office of the Donald J. Trump Presidential Transition

Team”; (5) Berman “contributed $5,400 to the Trump campaign for president”; and (6) Berman

recused himself from the Cohen investigation, but did not recuse himself from the Avenatti

investigation. (Id.) None of these facts and circumstances support Avenatti’s assertion that he

has been vindictively prosecuted.

               The significance of President Trump’s interview of Berman prior to his

appointment in January 2018 as U.S. Attorney is not entirely clear. Whatever the two talked



                                                34
       Case 1:19-cr-00373-PGG Document 146 Filed 01/15/20 Page 35 of 36



about, it wasn’t Avenatti’s alleged extortion of Nike, because that alleged extortion did not occur

until March 2019. There is no evidence that the interview involved any discussion of Avenatti.

               Similarly, the significance of the Justice Department’s failure to arrange for

Berman’s Senate confirmation is not clear. According to the Justice Department’s website, none

of the four U.S. Attorneys currently serving in New York State have been confirmed by the

Senate. See Dep’t Justice, U.S. Attorneys Listing, https://www.justice.gov/usao/us-attorneys-

listing (last updated Dec. 13, 2019). The U.S. Attorney for New Jersey has likewise not been

confirmed. (Id.) In short, the fact that Berman’s appointment as U.S. Attorney has not been

confirmed by the Senate does not suggest that Avenatti is the target of a vindictive prosecution.

               Avenatti also cites the fact that Berman was – prior to his appointment as U.S.

Attorney – a partner at Greenberg Traurig, where President Trump’s personal lawyer, Rudolph

Giuliani, was briefly a partner. Greenberg Traurig has more than 2100 lawyers in 41 cities

throughout the United States, Europe, Asia, and elsewhere. See GreenbergTraurig,

https://www.gtlaw.com/en (last accessed Jan. 10, 2020). While Berman and Giuliani were

partners at the same large, multi-national law firm, Avenatti has not offered evidence that the

two “practiced law” together in any meaningful sense (see Def. Br. (Dkt. No. 29) at 37), much

less that Giuliani played any role in the decision to bring charges against Avenatti.

               Similarly, Avenatti does not explain how Berman’s donation to then-candidate

Trump’s campaign, and his participation in the Trump “Presidential Transition Team,”

demonstrates that Berman bears animus, malice and ill will towards Avenatti, such that he

brought this prosecution vindictively.

               Finally, Avenatti complains that Berman recused himself from the Cohen

investigation and prosecution, but has not recused himself from the Avenatti prosecution. There



                                                35
       Case 1:19-cr-00373-PGG Document 146 Filed 01/15/20 Page 36 of 36



are obvious differences between the Cohen case and the instant prosecution. Cohen dealt

directly with President Trump, was a potential witness against him, and implicated the President

in criminal conduct that Cohen pleaded guilty to. Berman was appointed by President Trump.

Accordingly, it is understandable that Berman would recuse himself from the Cohen

investigation.

                 The facts here are not comparable. Avenatti is not a potential witness against the

President, and he has not implicated the President in criminal conduct. Avenatti is being

prosecuted for activities wholly unrelated to the political arena.

                 In sum, the relationship between U.S. Attorney Berman and President Trump does

not support Avenatti’s arguments regarding vindictive or selective prosecution.

                                      *      *       *      *
                 Because Avenatti has offered no evidence that he is the target of a vindictive or

selective prosecution, he has no right to dismissal of the (S1) Indictment and no right to the

extensive discovery he seeks.

                                          CONCLUSION

                 For the reasons stated above, Avenatti’s motion to dismiss the (S1) Indictment or,

in the alternative, for discovery on his claims of vindictive or selective prosecution (Def. Mot.

(Dkt. No. 28)) is denied.

Dated: New York, New York
       January 14, 2020
                                               SO ORDERED.


                                               ________________________________
                                               Paul G. Gardephe
                                               United States District Judge




                                                  36
